Citation Nr: 0025577	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected duodenal ulcer, to 
include the issue of entitlement to an extraschedular rating.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the RO.  
A personal hearing at the RO was held in June 1998.  In 
August 1999, the Board remanded the appeal to the RO to 
comply with the veteran's request for a Travel Board hearing.  

The veteran was scheduled for a Travel Board hearing in 
November 1999, but canceled a few days before the hearing and 
requested that another hearing be rescheduled.  A second 
Travel Board hearing was scheduled in July 2000.  However, 
the veteran again canceled less than two weeks before the 
hearing and requested to be rescheduled.  In September 2000, 
the veteran was notified by the Board that his motion for a 
new hearing date was denied.  

The issue of entitlement to an extraschedular rating is the 
subject of the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's duodenal ulcer symptoms are productive of 
continuous moderate manifestations but no greater disability.  

3.  The veteran's ulcer disability has not resulted is 
anemia, weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.


CONCLUSION OF LAW

The criteria for an increased rating to 20 percent for 
service-connected duodenal ulcer have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected duodenal ulcer is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
examination, VA treatment records have been obtained, and the 
veteran has provided testimony at a personal hearing before 
the RO in June 1998.  The record is complete, and the Board 
finds that there is no further duty to assist the veteran in 
the development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Factual Background

VA progress notes associated with the claims file in March 
1996 show periodic treatment for epigastric pain in 1995 and 
1996.  In January 1996, the veteran complained of increased 
gas and abdominal burning pain, especially at night.  The 
report noted that the veteran was started on Zantac a few 
weeks earlier without relief.  On examination, the veteran 
weighed 162 pounds, and reported epigastric burning pain 
radiating into the substernal area.  The impression was 
gastrointestinal reflux disease (GERD).  The examiner 
recommended that the veteran stop all alcohol, coffee, and 
chocolate intake; elevate the head of his bed to 45 degrees, 
and continue taking Zantac.  The veteran was seen the 
following month for a refill of Maalox.  At that time, the 
veteran weighed 169 pounds.  

In a letter dated in June 1996, the veteran stated that while 
he wished to work for himself, he had gotten a bit too old 
for the home repair work he wished to pursue.  He noted that 
his joints swelled and his back ached.

When examined by VA in April 1997, the veteran reported that 
his ulcer was causing him a lot of discomfort.  He reported 
that he had constant stomach pain, with recurring cramps and 
a burning sensation.  He also reported vomiting after eating, 
about once a week.  The veteran denied any history of 
gastrointestinal bleeding, and indicated that he had some 
relief with Maalox, Tagamet, and Pepcid AC.  Current weight 
was 155, with maximum weight over the past year of 174 
pounds.  On examination, there was no evidence of hematemesis 
or melena.  Bowel sounds were positive, and his abdomen was 
soft, nontender, and not distended.  An upper 
gastrointestinal series showed no significant abnormality in 
the esophagus or stomach.  There was evidence of a deformed 
duodenal cap, but no definite ulcer was found.  The GI series 
diagnosis was minor abnormality, no attention needed.  The 
assessment was history of duodenal ulcer with symptoms, 
without history of H-pylon eradication.  The examiner 
commented that an H. pylori titer should be considered; and, 
if positive, treatment should be instituted. 

VA medical records (including duplicate copies) associated 
with the claims file in October 1998 show treatment for 
various problems, including recurring epigastric complaints 
from 1995 to 1998.  In April 1996, the veteran complained of 
a burning sensation in the epigastric area, and that he had 
no relief with Zantac.  The veteran said that he had better 
relief with Tagamet, but that he had been out of medication 
for one month.  The veteran weighed 169 pounds.  The 
impression was peptic ulcer disease and GERD.  Similar 
complaints and findings were reported on a progress note in 
July 1996.  At that time, the veteran reported that his 
symptoms were present for one week.  His weight was stable at 
169 pounds.  The impression was peptic ulcer disease.  In 
December 1996, the veteran reported that he had excess gas 
and gastrointestinal symptoms, but that he had been off 
medications for several months.  The impression included 
dyspepsia.  Laboratory studies from May 1995 to September 
1998 show normal hemoglobin and hematocrit.  

In January 1997, the veteran reported increased 
gastrointestinal symptoms that caused nausea and occasional 
vomiting.  The veteran reported that his appetite was poor, 
but that his bowel movements were normal in color, 
consistency, and frequency.  He also reported intermittent 
use of alcohol.  The veteran weighed 161 pounds.  The 
impression included peptic ulcer disease.  The veteran was 
instructed to decrease his intake of alcohol.  When seen in 
July 1998, the veteran reported epigastric and sternal pain 
for the past three to four days with some vomiting and 
postprandial diarrhea during the past two months.  The 
examiner noted the veteran's history of alcohol abuse, and 
indicated that there were no new complaints, except for 
diarrhea.  The impression included history of dyspepsia.  
Progress notes show treatment on two other occasions in July 
1998.  The veteran's complaints and the clinical findings 
were essentially the same on each occasion.  In July 1998, 
the veteran weight ranged from 174.4 to 177 pounds.  VA 
progress notes in September 1998 show the veteran weighed 
174.8 pounds.  

The veteran testified at a personal hearing at the RO in June 
1998 that he has chronic indigestion and gas on a daily basis 
that is only temporarily relieved with antacids and soda 
water.  The veteran testified that his symptoms included 
cramping, occasional mild headaches, occasional vomiting, and 
sleep disturbance.  He reported that he lost 5 to 6 days of 
work over the past eight months because of his stomach 
problems.  The veteran testified that he had never been 
hospitalized for his symptoms, and that the longest period of 
time that he was out of work was one or two weeks.  (T p. 7).  
The veteran also testified that his weight fluctuated between 
165 and 174, but that he did not experience any significant 
weight loss.  

Analysis

The veteran is currently assigned a 10 percent evaluation for 
his service-connected duodenal ulcer under the provisions of 
Diagnostic Code 7305 which provides as follows:  

Ulcer, duodenal:  
  Severe; pain only partially relieved by standard ulcer 
therapy, 
    periodic vomiting, recurrent hematemesis or melena, with 
    manifestations of anemia and weight loss productive of 
    definite impairment of health.........................................................  60
  Moderately severe; less than severe but with impairment of 
    health manifested by anemia and weight loss; or recurrent 
    incapacitating episodes averaging 10 days or more in 
duration 
    at least four or more times a year.....................................................  40
  Moderate; recurring episodes of severe symptoms two or 
    three times a year averaging 10 days in duration; or with 
    continuous moderate manifestations..................................................  
20
  Mild; with recurring symptoms once or twice 
yearly...............................  10

In the instant case, the Board finds that the veteran's 
symptoms more nearly approximate the criteria for an 
increased rating to 20 percent for his service-connected 
duodenal ulcer.  Specifically, the Board finds that the 
medical evidence of record shows that the veteran has 
continuous moderate manifestations of epigastric distress.  
The evidence shows that the veteran has been seen by VA on 
numerous occasions for recurring episodes of epigastric 
burning pain, nausea, and occasional vomiting and diarrhea, 
for which he takes Tagamet and Maalox with some relief, 
though he reports better results with soda water.  Therefore, 
a 20 percent evaluation is warranted under the rating 
criteria discussed above.  

The veteran testified at a personal hearing in June 1998 that 
he did not have any significant weight loss, and there is no 
evidence of anemia or considerable impairment of health.  In 
fact, the record shows that the veteran's weight has actually 
increased over the last few years.  The veteran testified 
that the longest period he was incapacitated was one to two 
weeks, and that he lost about 5 or 6 days of work over the 
past eight months or so.  Accordingly, the Board finds that 
the veteran's symptoms do not satisfy the criteria for the 
next higher rating.  


ORDER

An increased rating to 20 percent for the veteran's service-
connected duodenal ulcer is granted, subject to VA 
regulations concerning payment of monetary benefits.


REMAND

The Board notes that the veteran appears to be raising a 
claim for entitlement to an extraschedular rating.  This 
matter has not been addressed by the RO.

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Court held 
that the Board may not assign an extraschedular disability 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
because section 3.321(b)(1) establishes a specific procedure 
requiring all claims under that provision to be referred to 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service for initial decision.  
However, the Court held that the Board may be required to 
consider the applicability of section 3.321(b)(1) when the 
issue had been raised before the Board.  Specifically, the 
Court stated that "the regulation does not preclude the Board 
from considering whether referral to the appropriate first-
line officials is required" and "[t]he procedural 
requirements of 38 C.F.R. § 3.321(b)(1) do not derogate from 
the ability or obligation of the Board to seek out all issues 
which are reasonably raised from a liberal reading of the 
documents or oral testimony submitted prior to the [Board's] 
decision."  Id. at 95-96.  The court further stated that "the 
correct course of action for the Board in extraschedular 
consideration cases such as this one is to raise the issue 
and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1)." Id. at 95; see also id. at 96 ("the 
Board is in fact obligated to consider the applicability of 
the extraschedular rating regulation, but must then refer the 
matter for decision in the first instance by the appropriate 
VA officials.").  In a July 15, 1996, order, the Court denied 
VA's motion for reconsideration and en banc review in Floyd. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request from the 
veteran signed authorizations so that his 
employment records may be requested.  
Specifically, the VA needs verification 
of time lost from work due to the service 
connected gastrointestinal disability, 
the effect of this disability on the 
veteran's ability to carry out his job 
duties, and the reasons for any 
termination of employment.  If special 
concessions were made by any employer 
because of the service connected 
disability, this information is also 
needed.  If the VA is unable to obtain 
this information, the veteran should be 
so notified and given an opportunity to 
do so.  In addition, the veteran should 
be advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting marked 
interference with his employment 
attributable to his gastrointestinal 
disability.  If he has had any periods of 
hospitalization for his ulcer disability 
since 1996, he should so indicate and 
provide signed authorizations so that the 
VA may obtain any medical records not 
already associated with the claims file.  
All additional evidence received in this 
regard should be permanently associated 
with the claims file.

2.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1999).

3.  If any action taken remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case.  The veteran and 
his representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain additional 
information and ensure due process.  No inference should be 
drawn regarding the final disposition of the veteran's claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

